Citation Nr: 1509936	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  03-17 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated at 30 percent.

2.  Entitlement to an increased initial rating for right lower extremity radiculopathy, rated at 20 percent prior to July 20, 2011 and at 40 percent beginning July 20, 2011.

3.  Entitlement to an increased initial rating for left lower extremity radiculopathy, rated at 20 percent.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to February 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to January 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island that denied a rating in excess of 10 percent for degenerative disc disease of the lumbar spine and a March 2005 rating decision which granted TDIU, effective February 26, 2003. 

In April 2003, the RO in Cleveland, Ohio granted an increased rating of 30 percent for degenerative disc disease of the lumbar spine, effective in December 1999, the date of receipt of the claim for an increased rating.  In March 2006, the RO granted service connection and assigned a 10 percent rating each for radiculopathy of the right and left lower extremities, secondary to the lumbar spine disability, effective November 24, 2003. 

In November 2011, the RO granted an increased rating of 20 percent for right lower extremity radiculopathy, effective November 24, 2003, and then granted a rating of 40 percent beginning July 20, 2011.  The RO also granted an increased rating of 20 percent for left lower extremity radiculopathy, effective November 24, 2003. 

As these are not the highest possible ratings for these disabilities, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the Board by videoconference from the RO in January 2009.  A transcript of the hearing is associated with the claims file. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has argued that he is unemployable because of his service-connected lumbar spine disability and his service-connected tibia and fibula disability, and has made this argument prior to the effective date of the award of TDIU, February 26, 2003.  At the June 2001 VA examination, the Veteran asserted that he was not able to work steadily due to his back and leg/ankle pain.  A letter from the Veteran's former employer dated in August 2006, states that his last day of work was June 19, 2001, which is just six days after the June 2001 examination was conducted.  He claims that he has been unemployable due to his back and tibia/fibula disability since then.  As such, the issue of entitlement to TDIU prior to February 26, 2003 is currently before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

When the case was last before the Board in June 2013, it was remanded for further development.

The issue of entitlement to TDIU prior to February 26, 2003 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's degenerative disc disease has been manifested by severe limitation of motion; there is no evidence of ankylosis of the spine or incapacitating episodes.
2.  For the time period prior to September 23, 2002, the Veteran's degenerative disc disease of the lumbar spine was not manifested by pronounced intervertebral disc syndrome compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk.

3.  For the time period from September 23, 2002 through November 23, 2003, the competent medical evidence does not establish that the service-connected degenerative disc disease was manifested by any objective neurological abnormalities.

4.  The competent medical evidence of record finds that the severity of the back disability caused by aggravation from the service-connected leg fracture cannot be and differentiated from the back disability caused by post-service workplace injuries.

5.  For the time period prior to July 20, 2011, the Veteran's right leg radiculopathy is manifested by no more than moderate incomplete paralysis of the sciatic nerve.

6.  For the time period beginning July 2011, the Veteran's right leg radiculopathy is manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.

5.  Throughout the initial evaluation period, the Veteran's left leg radiculopathy is manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 40 percent for degenerative disc disease of the lumbar spine have been met throughout the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2014); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

2.  The criteria for an increased initial rating for radiculopathy of the right lower extremity, rated at 20 percent prior to July 20, 2011 and at 40 percent beginning on July 20, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for an increased initial rating for left lower extremity radiculopathy, rated at 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  September 2007 and May 2008 letters satisfied the duty to notify provisions, and the letters specifically notified the Veteran of regulations pertinent to the establishment of an effective date and disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the letters, which contained the notice regarding disability ratings and effective dates, were sent after the initial unfavorable decisions by the Agency of Original Jurisdiction (AOJ), following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claims most recently in an August 2013 supplemental statement of the case.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disability on appeal, as the Veteran did in June 2006 with respect to his right and left lower extremity radiculopathy, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice with respect to these claims is non-prejudicial.  See id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

VA examinations were conducted in May 2000, June 2001, February 2005 June 2005, January 2006, July 2011, and May 2012, and a VA opinion was obtained in August 2013.  The record does not reflect that, when considered together, these examinations or opinions were inadequate for rating purposes.  The Board finds that collectively the examinations and opinions were adequate because they were based on an examination of the Veteran, to include discussion of his complaints and symptoms, and contained medical opinions with adequate rationales predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the Veteran was assisted at the Board hearing by an accredited representative from Disabled American Veterans.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions to ascertain the severity of his service connected back and lower extremity radiculopathy disabilities.  They also asked questions regarding current treatment and the Veteran's unemployability.  The hearing focused on the elements necessary to substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2010, May 2012, and June 2013 remands.  In addition to seeking an appropriate VA examination to determine the current severity of the Veteran's service-connected back and lower extremity radiculopathy disabilities, the June 2010 remand specifically instructed the RO/AMC to obtain VA outpatient treatment records dating from May 2008 to the present.  The Board finds that the RO/AMC has complied with the Board's instructions.  The VA treatment records dating from May 2008 were obtained and together, the May 2012 VA examination report and August 2013 VA opinion report substantially comply with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Factual Background

The Veteran sustained a compound comminuted fracture of the right tibia and fibula in a motorcycle accident during service in 1976.  Service connection has been in effect for a right leg disability since the day after separation from service. 

In October 1982, the Veteran injured his back in an accident at work resulting in a herniated disc at L4-5.  The file contains medical evidence indicating that the service-connected leg disability has contributed to, or "aggravated" the Veteran's low back disorder.

In April 1998, the RO granted service connection for degenerative disc disease of the lumbar spine secondary to aggravation from the service-connected fracture of the lower right leg.  The RO assessed the Veteran's entire low back disability at 20 percent disabling, but only attributed one-half of this back disability to aggravation from the service-connected right leg disorder.  Accordingly, the RO awarded compensation for the back disorder in the amount of 10 percent.  In the April 1998 decision, the RO made the following statement. 

Although veteran's low back symptomatology meets the requirements for a 20% disability evaluation, 10% is deducted based on impairment attributable to non-service connected disability following the initial injuries at work.  The increase in non-service-connected low back condition caused by aggravation from service connected right leg injury is service-connected at the 10 % evaluation level. 

When aggravation of a non-service-connected disability is proximately due to or the result of a service connected disorder, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The RO received the Veteran's claim for an increased rating for a lumbar spine disability in December 1999. 

Records of outpatient treatment from 2000 to 2003 showed that the Veteran experienced increased low back pain radiating to the lower extremities with limitation of spinal motion and reduction of mobility and function at work.  The Veteran also sustained a workplace lifting injury in June 2001. 

A May 2000 VA examination report reflects that the range of motion of the lumbosacral spine was normal in all directions, but with pain.  There was no tenderness to palpation of the paravertebral musculature and no palpable muscle spasm.  Deep tendon reflexes of the knees and ankles was normal.  There was normal sensation to touch in all dermatomes of the legs and feet.  The motor power of the feet was normal. 

A June 2000 VA treatment record reflects that the Veteran complained of back pain that radiates around the sides to his belly button.  He did not have bowel or bladder symptoms, motor weakness, or numbness.  On examination there was no tenderness on spinal percussion.  Knee and ankle reflexes were 2+.  

A June 2001 VA examination report reflects that the Veteran has severe back pain and right leg pain.  He is a cook but cannot stand for a long period of time.  He is unable to walk or climb stairs.  He does not carry a cane but he uses a back brace for pain.  He is on chronic Vicodin for pain.  He has shooting pain down his right leg.  He has lost time from his job and is unable to work steadily due to severe pain.  Physical examination revealed tenderness of the lower lumbar spine on palpation with paraspinal muscle spasm bilaterally at L4-L5.  There was loss of lordosis of the lumbar spine.  The Veteran was unable to stand straight due to pain.  Forward flexion was limited to 40 degrees, extension was limited to zero degrees, and lateral bending was zero degrees due to the pain.  Straight leg raises were positive at 40 degrees on the right and 55 degrees on the left.  Deep tendon reflexes of both knees were intact.  Reflexes were 1+ at the left ankle and zero for the right ankle.  Motor strength was decreased on the right quadriceps (3/5) and the left quadriceps was 4/5.  There was no atrophy in the lower extremities.  Sensation to pinprick was intact overall.  It was noted that although the Veteran was employed as a cook, he reported being unable to do his duties and that he is unable to steadily work anymore due to pain.  

A July 2001 VA treatment record reflects that sensory examination was intact throughout for light touch and pinprick.  Position sense and vibration sense were normal.  Deep tendon reflexes were 2+ and symmetric throughout.  Toes were downgoing bilaterally.  The Veteran complained of worsening back pain.  He stated that the pain is primarily in his back and not his leg.  He denied any specific weakness/sensory deficits.  Examination was negative for focalized neurological deficits.  

An August 2001 private treatment record found in the Social Security Administration (SSA) disability records reflects that the Veteran denied bowel or bladder problems.  On examination there was no palpable muscle spasm.  He had reduced range of motion of the lumbar spine in all planes due to complaints of pain.  He was hypersensitive to touch in all areas, but especially in the right lower lumbar area.  Motor strength was grossly normal.  There were no focal sensory deficits.  He had no muscle atrophy.  Reflexes were 1+ at the knees and trace at the ankles.  Babinski reflexes were downgoing.  There was no evidence of focal neurological deficit.  

In an April 2003 statement of the case, the RO assessed the status of the Veteran's low back disability and noted that a 40 percent rating under diagnostic code 5295 was appropriate.  The RO assigned a 30 percent rating (deducting 10 percent based upon the pre-aggravation baseline of the disability), effective the date of receipt of the claim for an increased rating in December 1999, again contemplating the degree of aggravation imposed by the service-connected right leg fracture separate from the residuals of workplace injuries. 

A November 2003 VA treatment record reflects that there was tenderness to palpation in the midline of his lumbar spine and there was tenderness to the paraspinal musculature on the right but not the left.  There was pain on flexion but not on extension.  Climbing on the examination table caused the Veteran discomfort.  Sensation to light touch was grossly intact in the lower extremities.  Strength testing was 5/5 in the left lower extremity and 4/5 in the right.  Deep tendon reflexes were 1+ for knees and ankles.  The Veteran complained of low back pain which radiates down the right leg.  It was noted that the Veteran could continue to wear his back brace.  

A June 2004 private treatment record contained in the SSA disability records reflects that the Veteran had mildly diminished range of motion of the lumbar spine.  

In a September 2004 VA examination for other disabilities, the examiner noted the Veteran's reports of five post-service low back injuries, the most recent in June 2002 while employed at a VA medical center. 

A February 2005 VA examination report notes that the Veteran reported being unable to walk long enough to secure employment due to his tibia/fibula disability.  The examiner stated that there was no physical reason that the service-connected right leg condition should preclude employment.  Achilles reflexes were absent bilaterally.  

An April 2005 VA treatment record reflects the Veteran's complaints of back pain radiating down his right leg.  Lumbar range of motion was noted to be limited due to pain.  Motor strength testing for the lower extremities was 4+/5.  Reflexes were +1 for the lower extremities.  

In a June 2005 VA examination report, a VA examiner noted a review of the claims file and the Veteran's report of chronic severe back pain, decreased range of motion, and stiffness with flare-ups lasting three days.  The Veteran reported one or two emergency room visits in the past six months and near falls from electrical shock-like feelings in his back.  On examination, the examiner noted tenderness on palpation but no spasms.  Range of motion was 45 degrees flexion, 20 degrees extension, 20 degrees bidirectional lateral flexion, and 10 degrees bidirectional rotation, all limited by endpoint pain.  The combined range of motion was 125 degrees.  On repetition, flexion was reduced to 20 degrees with radiating pain to both legs.  The Veteran denied weakness and fatigue, and no incoordination was observed.  X-rays showed disc space narrowing and degenerative changes at L4-5 and L5-S1.  The Veteran denied numbness and tingling.  He was unable to ambulate without a cane.  The examiner indicated that the Veteran was inconsistent in his description of radiation of pain.  At one point he indicated that his pain was limited to his lower back and at other times the Veteran indicated that the pain radiated to both lower extremities.  Straight leg raising tests were positive bilaterally at 40 degrees with pain radiating down both feet.  Muscle strength was full (5/5) in the lower extremities with the exception of the quadriceps, which were 2/5.  Deep tendon reflexes were absent bilaterally.  Sensation was intact. 

A January 2006 VA examination report reflects that the Veteran ambulated in a wheelchair but could walk a few steps on his own.  Lumbosacral vertebral and paravertebral points were severely tender to palpation.  Straight leg raising was positive at 45 degrees bilaterally.  Muscle tone was normal.  Strength examination was inconsistent and unreliable.  It was hampered by the Veteran's report of severe pain.  Despite this, the examiner opined that the right EDH muscle was weaker, likely 4/5 or 4.5/5.  The strength of all other muscle groups was close to normal.  Deep tendon reflexes showed knee jerk to be 1+ and symmetrical.  Ankle jerk was absent bilaterally.  Plantar responses were flexor.  Sensory examination showed no convincing change to the pinprick and light touch.  MRI from January 2004 compared to MRI from October 2002 showed worsening of the problems at L4-5 and L5-S1.  Bilateral chronic radiculopathy was diagnosed.  

In May 2006, the RO granted service connection and assigned a separate 10 percent rating each for radiculopathy of the right and left legs, secondary to degenerative disc disease of the lumbar spine, effective November 24, 2003.  The Veteran has continued his appeal for an even higher rating than the 30 + 10 +10 evaluation currently assigned for his service-connected low back problems.

A November 2006 VA examination report indicates that the Veteran's psychiatric condition has worsened as his physical condition has worsened over the last two years and are having a major impact on his ability to function either occupationally or socially.  

A July 2011 VA examination reflects the Veteran's complaints that his back pain waxes and wanes.  The Veteran stated that he most recently worked as a cook and stopped working in 2003.  Physical examination revealed intact bulk of bilateral EDB.  Strength examination was limited due to questionable maximal effort.  Muscle strength testing of the lower extremities was 4+/5.  Right patellar reflexes were decreased compared to the left.  Sensory examination was notable for decreased pinprick on medial and lateral aspect of the thigh and foreleg.  The toes were downgoing bilaterally.  The examiner diagnosed the Veteran with mild chronic right lumbosacral radiculopathy.  Narrowing was noted at L5-S1 level with a mildly weak right extensor halluces longus.  There was intact strength of other L5-S1 innervated muscles.  The examiner felt that the distribution of sensory deficits did not correlate well with and L5 or S1 lesion, as he had sparing of sensation of the dorsum of the foot and plantar surface.  The examiner also felt it was unclear whether the dropped right knee jerk is a result of the spine disease or more recent knee surgery.  There was no evidence of significant left sided radiculopathy.  

A May 2012 VA examination report indicates that the Veteran was unable to participate in range of motion testing due to lack of independence standing up.  The Veteran reported flare-ups but just described them as his back aching every day when he moves.  The examiner noted that the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  He also has guarding or spasm of the thoracolumbar spine, but it does not result in abnormal gait or spinal contour.  Muscle strength testing of the hips, knees, ankles and great toes was 4/5 (active movement against some resistance).  Muscle atrophy was not present.  Bilateral knee and ankle reflexes were hypoactive (1+).  Sensory exam for the upper anterior thighs was normal.  It was decreased for bilateral thigh/knee (L3/L4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  Straight leg raising test was positive.  It was noted that the Veteran complained of mild constant pain of the lower extremities, moderate intermittent pain of the lower extremities, moderate paresthesias/dysesthesias of the lower extremities, and moderate numbness of the lower extremities.  The examiner did not indicate that any specific nerve roots were involved.  Additionally, the examiner stated that there are no bowel or bladder problems.  The examiner stated that the Veteran is not diagnosed with intervertebral disc syndrome.  The Veteran uses crutches constantly and a scooter regularly.  

In August 2013 the May 2012 VA examiner clarified in an addendum report that the claims file was reviewed.  The examiner also corrected errors in the May 2012 VA examination report, stating that the Veteran could not stand on his own, so range of motion testing of his spine could not be performed, and as such, there was no repetitive use testing or additional limitation in range of motion found.  As such, the examiner indicated that it was a typo in the May 2012 examination report that boxes were checked in number 6, sections a, b, and c.  Finally, the examiner was unable to objectively ascertain the severity of the back disability caused by aggravation from the service-connected leg fracture and differentiate it from the back disability caused by post-service workplace injuries.  

Legal Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Shinseki, 23 Vet App 9 (2009).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initially, the Board notes that the Rating Schedule has been revised with respect to evaluating disabilities of the spine.  See Schedule for Rating Disabilities; Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 -49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those provisions, which became effective September 23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral disc syndrome (in effect through September 22, 2002).  The Board observes that the regulations were further revised, effective from September 26, 2003.  See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 -56 (Aug. 27, 2003).  Disabilities and injuries of the spine are now evaluated under 38 C.F.R. § 4.71a , Diagnostic Codes 5235 through 5243.

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a specified effective date without provision for retroactive application may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the veteran.

Prior to September 26, 2003, a 10 percent evaluation was warranted for slight limitation of motion of the lumbar spine or for characteristic pain on motion.  A 20 percent evaluation was indicated where there was evidence of lumbosacral strain with muscle spasm on extreme forward bending, or a unilateral loss of lateral spine motion in the standing position.  A 40 percent evaluation was indicated where there was evidence of severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of the joint space, or with some of the aforementioned characteristics accompanied by abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

Under Diagnostic Code 5292, a 10 percent rating is warranted for slight limitation of motion of the lumbar spine.  A 20 percent rating is warranted for moderate limitation of motion of the lumbar spine.  A 40 percent evaluation, under those same regulations, required demonstrated evidence of severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under the criteria in effect prior to September 26, 2003, ankylosis of the lumbar spine warrants a 40 percent evaluation if it is favorable or a 50 percent evaluation if it is unfavorable.  38 C.F.R. § 4.71a , Diagnostic Code 5289 (2003). 

Diagnostic Code 5294 provided that ratings for sacro-iliac injury and weakness were to be rated under the criteria for Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Prior to September 23, 2002, intervertebral disc syndrome which was mild warranted a 10 percent evaluation.  A 20 percent evaluation was warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent evaluation required severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent evaluation required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to September 23, 2002. 

Under the interim and revised criteria for intervertebral disc syndrome which became effective September 23, 2002 and September 26, 2003, a 10 percent evaluation is indicated where there was evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is indicated where there was evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation, under those same regulations, required demonstrated evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003), Diagnostic Code 5243 (effective September 26, 2003).  (For the purpose of evaluation under Diagnostic Codes 5293 and 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).

Under the revised rating criteria beginning on September 26, 2003, involving the general rating formula for diseases or injuries of the spine, a 10 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2014).

The notes to the revised rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2014).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2) (2014).  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4) (2014). 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2014).

As noted, the Veteran's baseline, pre-aggravation level of severity of his service-connected degenerative disc disease of the lumbar spine was previously determined to be 10 percent.  In the April 1998 decision granting service connection for low back condition as secondary to left leg injury, the RO appears to have made the determination that the baseline pre-aggravation level of severity was 10 percent; it was not based on a medical examination or medical examiner's opinion of the pre-aggravation level of severity of the back disability.  However, in August 2013 such a medical opinion was rendered.  The August 2013 VA medical opinion report states that the examiner was unable to objectively ascertain the severity of the back disability caused by aggravation from the service-connected leg fracture and differentiate it from the back disability caused by post-service workplace injuries.  In the October 2014 Appellant's Brief, the Veteran's representative argues that based upon the August 2013 medical opinion, the pre-aggravation level of severity of the back disability should be assessed at zero and therefore, nothing should be deducted from the 40 percent rating currently assigned for degenerative disc disease of the lumbar spine.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  In giving the Veteran the benefit of the doubt, the Board agrees, finding that the only medical opinion of record during the entire appeal period states that a baseline level of severity of the back disability prior to aggravation by the service-connected tibia/fibula disability cannot be established.  As such, no percentage is to be deducted from the 40 percent currently assigned for degenerative disc disease of the lumbar spine, and the full 40 percent rating is awarded.  

A rating in excess of 40 percent is not warranted at any time during the appeal period, however.  

Under the criteria in effect prior to September 26, 2003, 40 percent is the highest possible rating based upon limitation of motion of the lumbar spine and lumbosacral strain under Diagnostic Codes 5292 and 5295, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003). 

Under the criteria in effect prior to September 26, 2003, the Veteran cannot receive a higher rating based upon ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).  In this regard, the Board notes that he has retained some useful motion of his spine; ankylosis has never been diagnosed.  Therefore, a higher rating based upon ankylosis is not warranted. 

The Board has also considered whether the Veteran could receive a higher rating based upon the former criteria for evaluating intervertebral disc syndrome.  In this regard, under the criteria in effect prior to September 23, 2002, a higher, 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to September 23, 2002.

As of September 23, 2002, Diagnostic Code 5293, provides for separate evaluations of chronic neurologic manifestations.  Neurological disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293, Note 1 (as in effect September 23, 2002).  The Veteran was granted separate 10 percent ratings for radiculopathy of the left and right lower extremities effective November 24, 2003.  

The medical evidence generally does not reflect any diagnosis of intervertebral disc syndrome.  Notably, the May 2012 VA examination report, specifically finds that the Veteran is not diagnosed with intervertebral disc syndrome.  In any event, the medical evidence fails to establish demonstrable muscle spasm.  Muscle spasm was found in June 2001; however, it was not described as demonstrable and it was specifically not found in May 2000 and August 2001.  Moreover, deep tendon reflexes of the knees and ankles was generally normal or hypoactive (1+) except in June 2001 when they were zero for the right ankle.  Motor strength was generally normal, but decreased on the right quadriceps (3/5) in June 2001.  Sensory examination was also generally intact overall.  As of November 24, 2003 the Veteran's bilateral lower extremity radiculopathy is rated separately under Diagnostic Code 8520.  

In sum, the medical evidence for the time period prior to September 23, 2002 does not show pronounced intervertebral disc syndrome, which is required for a higher, 60 percent rating.  The Board acknowledges that the Veteran had radiating pain, which had worsened.  However, muscle spasm was either not present, or the one time it was present during this time period, it was not described as demonstrable.  Moreover, reflexes were generally normal or 1+; ankle jerk was only found to be absent one time (on the right ankle in June 2001) and no other sensory or motor deficits were found.  Moreover, subsequent to the June 2001 finding of absent ankle jerk, such reflexes were present in July and August 2001.  Therefore, a higher, 60 percent rating is not warranted under the former criteria for evaluating intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to September 23, 2002.

Beginning November 24, 2003, the Veteran's radiculopathy of the right and left lower extremities is rated separately from his back disability.  Thus, assigning a 60 percent rating for intervertebral disc syndrome under Diagnostic Code 5293 as of November 24, 2003 would constitute pyramiding, rating the same disability or the same manifestation of a disability under different Codes, which is to be avoided.  38 C.F.R. § 4.14.  During the period from September 23, 2002 through November 23, 2003, the Veteran consistently had pain in his back and some complaints of radiating pain, but on examination, generally no muscle spasm or sensory or motor deficits were noted.   The Veteran reported increased symptoms of radiculopathy during the period on appeal, but the overall evidence does not show the Veteran had neurological findings with little intermittent relief.  Accordingly, the Board finds that separate ratings are not warranted for radiculopathy the right and left lower extremities any earlier than already assigned as of November 23, 2003.  

Under the current criteria for rating range of motion of the spine, a rating higher than 40 percent is not warranted, either.  In this regard, and as previously noted, the evidence does not reflect that the Veteran has ankylosis of any part of his spine.  As such, a higher 60 percent rating is not warranted based upon unfavorable ankylosis of the thoracolumbar spine, nor is a 100 percent rating warranted based upon unfavorable ankylosis of the entire spine.  Despite any additional loss of motion and increased pain during repetitive movement, the Board finds that a higher rating is still not warranted because any such additional loss of motion or increase in pain does not amount to unfavorable ankylosis.  Therefore, a higher rating based upon limitation of motion is not warranted under the current criteria.  

The Board has also considered whether the Veteran could receive a higher rating based upon incapacitating episodes; however, there is no evidence or allegation of bedrest prescribed by a physician.  Notably, the medical evidence shows no incapacitating episodes warranting bed rest prescribed by a physician and the Veteran does not allege such.  Moreover, the May 2012 VA exam report specifically notes that the Veteran was not diagnosed with intervertebral disc syndrome.  Thus, there is no evidence of incapacitating episodes totaling six weeks duration during the past 12 months.  As such, a higher, 60 percent rating is not warranted based upon incapacitating episodes.

In conclusion, the Veteran's service-connected degenerative disc disease of the lumbar spine warrants a 40 percent rating for the entire rating period on appeal.  At no time during the appeal period has the Veteran's service-connected degenerative disc disease of the lumbar spine been manifested by greater disability than contemplated by the 40 percent rating granted herein.  Accordingly, staged ratings are not in order and the 40 percent rating is appropriate for the entire period of the Veteran's appeal.  Hart v. Shinseki, 23 Vet App 9 (2009).

Radiculopathy of the Right Lower Extremity

A May 2006 rating decision granted service connection for right and left lower extremity radiculopathy and assigned a 10 percent rating for each lower extremity, pursuant to Diagnostic Code 8520, effective November 24, 2003.  Thereafter, in a November 2011 rating decision the RO granted an increased rating of 20 percent for right lower extremity radiculopathy effective November 24, 2003 and assigned a 40 percent rating effective July 20, 2011.  The November 2011 rating decision also increased the rating assigned for the left lower extremity disability to 20 percent, effective November 24, 2003.  

Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating.  Moderate incomplete paralysis warrants a 20 percent disability rating, and moderately severe incomplete paralysis warrants a 40 percent disability rating.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id. 

Regarding the right lower extremity radiculopathy prior to July 20, 2011, and the left lower extremity, the medical evidence does not show that these disabilities are more severe than contemplated by the current 20 percent ratings, which represent moderate incomplete paralysis.  In fact the evidence as a whole shows only some minor sensory deficits, if at all.  Although there is evidence of diminished or absent reflexes on some occasions, the disability picture as a whole does not rise to the level of moderately severe incomplete paralysis.  The medical evidence shows that in May 2000, deep tendon reflexes of the knees and ankles were normal, sensation to touch in all dermatomes of the legs and feet was normal, and the motor power of the feet was normal.  In June 2000, knee and ankle reflexes were 2+ (normal).  In June 2001 deep tendon reflexes of both knees were intact, but reflexes were 1+ at the left ankle and zero for the right ankle.  Motor strength was decreased on the right quadriceps (3/5) and the left quadriceps was 4/5.  There was no significant atrophy in the lower extremities.  Sensation to pinprick was intact overall.  In July 2001 sensory examination was intact throughout for light touch and pinprick.  Position sense and vibration sense were normal.  Deep tendon reflexes were 2+ and symmetric throughout.  He denied any specific weakness/sensory deficits.  Examination was negative for focalized neurological deficits.  In August 2001 motor strength was grossly normal and there were no focal sensory deficits.  He had no muscle atrophy.  Reflexes were 1+ at the knees and were trace at the ankles.  Babinski reflexes were downgoing.  There was no evidence of focal neurological deficit.  In November 2003, sensation to light touch was grossly intact in the lower extremities.  Strength testing was 5/5 in the left lower extremity and 4/5 in the right.  Deep tendon reflexes were 1+ for knees and ankles.  In February 2005 Achilles reflexes were absent bilaterally.  In April 2005 motor strength testing for the lower extremities was 4+/5 and reflexes were +1 for the lower extremities.  In June 2005 the Veteran denied numbness and tingling.  The examiner indicated that the Veteran was inconsistent in his description of radiation of pain.  At one point he indicated that his pain was limited to his lower back and at other times the Veteran indicated that the pain radiated to both lower extremities.  Muscle strength was full (5/5) in the lower extremities with the exception of the quadriceps, which were 2/5.  Deep tendon reflexes were absent bilaterally.  However, sensation was intact.  In January 2006, muscle tone was normal but strength examination was inconsistent and unreliable because it was hampered by the Veteran's report of severe pain.  Despite this, the examiner opined that the right EDH muscle was weaker, likely 4 or 4.5/5.  The strength of all other muscle groups was close to normal.  Deep tendon reflexes showed knee jerk to be 1+ and symmetrical.  Ankle jerk was absent bilaterally.  Plantar responses were flexor.  Sensory examination showed no convincing change to the pinprick and light touch.  MRI from January 2004 compared to MRI from October 2002 showed worsening of the problems at L4-5 and L5-S1.  Bilateral chronic radiculopathy was diagnosed.  The July 2011 VA examination report reflects that there was no significant left lower extremity radiculopathy.  The May 2012 VA examination report reflects that muscle strength testing of the hips, knees, ankles and great toes was 4/5 (active movement against some resistance).  Muscle atrophy was not present.  Bilateral knee and ankle reflexes were hypoactive (1+).  Sensory exam for the upper anterior thighs was normal.  It was decreased for bilateral thigh/knee (L3/L4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  It was noted that the Veteran complained of mild constant pain of the lower extremities, moderate intermittent pain of the lower extremities, moderate paresthesias/dysesthesias of the lower extremities, and moderate numbness of the lower extremities.  The examiner indicate that no specific nerve roots were involved.  

The above listed evidence confirms that the Veteran's service-connected right lower extremity radiculopathy prior to July 20, 2011, and the service-connected left lower extremity radiculopathy are manifested by no more than moderate symptomatology.  While ankle reflexes were absent on several occasions, they were not absent on other occasions.  There was never any atrophy, and muscle strength was generally described as full or near full, with one exception of a 2/5 finding for the quadriceps.  Overall, these findings do not represent a more severe disability picture than is currently accounted for, and a rating in excess of 20 percent is not warranted for either the right lower extremity prior to July 20, 2011 or the left lower extremity at any point during the initial evaluation period.  

Regarding the right lower extremity as of July 20, 2011, the medical evidence of record does not show that the right lower extremity radiculopathy is more severe than the 40 percent rating currently assigned during that time period.  During this time period the evidence reflects that the muscle strength testing of the lower extremities was 4+/5.  Right patellar reflexes were decreased compared to the left.  Sensory examination was notable for decreased pinprick on medial and lateral aspect of the thigh and foreleg.  The toes were downgoing bilaterally.  The examiner diagnosed the Veteran with mild chronic right lumbosacral radiculopathy.  Narrowing was noted at L5-S1 level with a mildly weak right extensor halluces longus.  There was intact strength of other L5-S1 innervated muscles.  The examiner felt that the distribution of sensory deficits did not correlate well with and L5 or S1 lesion, as he had sparing of sensation of the dorsum of the foot and plantar surface.  The examiner also felt it was unclear whether the dropped right knee jerk is a result of the spine disease or more recent knee surgery.  There was no evidence of significant left sided radiculopathy.  

The May 2012 VA examination report reflects that muscle strength testing of the hips, knees, ankles and great toes was 4/5 (active movement against some resistance).  Muscle atrophy was not present.  Bilateral knee and ankle reflexes were hypoactive (1+).  Sensory exam for the upper anterior thighs was normal.  It was decreased for bilateral thigh/knee (L3/L4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  Straight leg raising test was positive.  It was noted that the Veteran complained of mild constant pain of the lower extremities, moderate intermittent pain of the lower extremities, moderate paresthesias/dysesthesias of the lower extremities, and moderate numbness of the lower extremities.  The examiner did not indicate that any specific nerve roots were involved.  

During this time period, the evidence does not reflect that the right lower extremity radiculopathy is more accurately described as severe.  There continues to be no atrophy, and no severe sensory deficit (it was only "decreased") for bilateral thigh/knee and lower leg/ankle and foot and toes.  The Veteran's complaints were not even self-described as severe, as evidenced by his complaints of only mild constant pain of the lower extremities, and only moderate intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness of the lower extremities.  Finally, and importantly, the examiner explicitly found that no specific nerve roots were involved.  Without any findings of atrophy, only some absent reflexes, and no severe sensory findings or complaints, a higher rating of 60 percent for severe incomplete paralysis is not warranted for the right lower extremity radiculopathy.

Other Considerations

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected degenerative disc disease of the lumbar spine and his bilateral lower extremity radiculopathy.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Board acknowledges the Veteran's complaints, there is no competent medical evidence of record showing that the Veteran has met the rating criteria for a higher disability rating for his service-connected degenerative disc disease of the lumbar spine beyond that which was granted herein, or his bilateral lower extremity radiculopathy at any time throughout the initial evaluation period.  The Board finds that the objective medical evidence of record is more persuasive with respect to whether the Veteran's service-connected disabilities warrant higher disability ratings in accordance with the schedular criteria, as the examining physicians performed physical examinations and reported the objective clinical findings with respect to the Veteran's service-connected disabilities.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected degenerative disc disease of the lumbar spine, right lower extremity radiculopathy, or left lower extremity radiculopathy is inadequate.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  In this regard, the rating criteria (discussed above in detail) throughout the entire period of the claim allow for a higher rating based upon ankylosis of the spine, as well as incapacitating episodes, and more severe neurological impairment.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an increased rating of 40 percent for degenerative disc disease of the lumbar spine is granted, without any deduction for pre-aggravation baseline disability, subject to the criteria governing the award of monetary benefits.

Entitlement to an increased initial rating for right lower extremity radiculopathy, currently rated at 20 percent prior to July 20, 2011 and at 40 percent beginning July 20, 2011, is denied.

Entitlement to an increased initial rating for left lower extremity radiculopathy, currently rated at 20 percent, is denied.


REMAND


TDIU prior to February 26, 2003

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a). 

In this case, as of December 21, 1999, service connection is in effect for residuals, fracture of right distal tibia and fibula, rated at 30 percent; and degenerative disc disease of the lumbar spine, rated at 40 percent (pursuant to the grant of benefits in this decision).  Together, the combined rating of these two disabilities is 60 percent.  The residuals, fracture of right distal tibia and fibula and degenerative disc disease of the lumbar spine are of a common etiology.  Therefore, the schedular criteria for a TDIU have been met.

The Veteran contends that he has been unemployable since he last worked on June 19, 2001 due to his service-connected degenerative disc disease of the lumbar spine and residuals of fracture of the tibia and fibula.  Regarding whether the Veteran's service-connected disabilities rendered the Veteran unemployable prior to February 26, 2003, the Board notes that there is not enough evidence to make a determination in this regard.  Notably, there is no medical evidence regarding a service-connected disability affecting the Veteran's employability prior to the February 2005 VA examiner's statement that there was no physical reason that the service-connected right leg condition should preclude employment.  As such, unfortunately, there is no medical opinion regarding whether the service-connected degenerative disc disease of the lumbar spine and residuals of tibia/fibula fracture, in combination, rendered the Veteran unemployable prior to February 26, 2003 (and as early as June 20, 2001, the day following the Veteran's last day of gainful employment).  Consequently, a remand is required in order to obtain such an opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate examiner to review the Veteran's claims file for the purpose of determining whether the Veteran was precluded from securing or following a substantially gainful occupation prior to February 26, 2003 as a result of his service-connected disabilities (residuals of fracture of the right distal tibia/fibula and degenerative disc disease of the lumbar spine). 

The examiner should provide an opinion with respect to whether the Veteran's service-connected disabilities (residuals of fracture of the right distal tibia/fibula and degenerative disc disease of the lumbar spine) rendered the Veteran unable to secure or follow a substantially gainful occupation prior to February 26, 2003 (beginning June 20, 2001 when the Veteran stopped working and through February 25, 2003).  Consideration must be given to the Veteran's level of education, special training, and previous work experience in the process of arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

All findings, conclusions, and opinions must be supported by a clear rationale.

2.  After the development requested is completed, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran a supplemental Statement of the Case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


